FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

YAKUTAT, INC.,                            
                  Plaintiff-Appellant,
                  v.
CARLOS M. GUTIERREZ,* in his                    No. 03-35400
official capacity as Secretary of
Commerce; DEPARTMENT OF                          D.C. No.
                                               CV-02-01052-BJR
COMMERCE; NATIONAL OCEANIC AND
                                                  OPINION
ATMOSPHERIC ADMINISTRATION;
NATIONAL MARINE FISHERIES
SERVICE,
              Defendants-Appellees.
                                          
       Appeal from the United States District Court
          for the Western District of Washington
     Barbara Jacobs Rothstein, District Judge, Presiding

                  Argued and Submitted
          September 17, 2004—Seattle, Washington

                       Filed May 18, 2005

    Before: James R. Browning, A. Wallace Tashima, and
               Jay S. Bybee, Circuit Judges.

                    Opinion by Judge Bybee




  *Carlos M. Gutierrez is substituted for his predecessor, Donald L.
Evans, as Secretary of Commerce of the United States, pursuant to Fed.
R. App. P. 43(c)(2).

                                5301
5304                YAKUTAT v. GUTIERREZ


                        COUNSEL

Michael A.D. Stanley, Attorney at Law, Juneau, Alaska, for
the plaintiff-appellant.

Sylvia Quast, U.S. Department of Justice, Washington, D.C.,
Brian C. Kipnis, U.S. Attorney’s Office, Seattle, Washington,
and Bridget McNeil, U.S. Department of Justice, Washington,
D.C., for the defendants-appellees.
                    YAKUTAT v. GUTIERREZ                  5305
                         OPINION

BYBEE, Circuit Judge:

   The National Marine Fisheries Service (“NMFS”) is
charged with implementing a licensing program to prevent
overfishing of Pacific cod in the Bering Sea and Aleutian
Islands (“BSAI”) groundfish fishery. The NMFS decided to
limit the number of boats fishing in the BSAI fishery by
granting licenses only to boats that caught a prescribed
amount of fish during any two years between 1995-1998. The
F/V Blue North caught the requisite amount of fish in 1997
and 1999, but not in the other qualifying years of 1995-96 or
1998. Had the NMFS included 1999 as a qualifying year, the
F/V Blue North would have qualified to secure a license to
fish for Pacific cod in the BSAI fishery.

   Yakutat, Inc. is the owner of the F/V Blue North. It brought
this action to challenge the NMFS’s failure to include 1999 as
a qualifying year. Yakutat argues that the NMFS’s decision is
unfair and inequitable under the Magnuson-Stevens Fishery
Conservation and Management Act (“Magnuson Act”), 16
U.S.C. §§ 1801 et seq., and is arbitrary and capricious, lack-
ing a rational basis under the Administrative Procedure Act
(“APA”), 5 U.S.C. §§ 501 et seq. The district court upheld the
decision of the Secretary of Commerce (“Secretary”). Upon
review of the record, we conclude that the Secretary’s deci-
sion to implement the final rule amending the BSAI fishery
management plan was neither arbitrary and capricious, nor
unfair and inequitable, and that the Secretary articulated a
rational basis for the decision. We therefore affirm the judg-
ment of the district court.

             I.   FACTS AND PROCEEDINGS

   The BSAI fishery, located off the coast of Alaska, is the
largest fishery in the United States. See 50 C.F.R.
§ 679.20(a)(1)(i), (2). The BSAI fishery is managed by the
5306                   YAKUTAT v. GUTIERREZ
Bering Sea/Aleutian Islands Groundfish Fishery Management
Plan (“FMP”), which is developed by the Northern Pacific
Fishery Management Council (“Council”) in accordance with
the Magnuson Act and implemented by the NMFS. See 16
U.S.C. § 773c(c); 50 C.F.R. § 679.1.

A.     The Regulatory Framework

   In the Magnuson Act, Congress found that “[c]ertain stocks
of such fish have declined to the point where their survival is
threatened,” 16 U.S.C. § 1801(a)(2)(A), and established a
national program for the conservation of fishery resources.
Congress stated that this program was “necessary to prevent
overfishing, to rebuild overfished stocks, to insure conserva-
tion, to facilitate long-term protection of essential fish habitats
and to realize the full potential of the Nation’s resources.” 16
U.S.C. § 1801(a)(6). The purposes of the Magnuson Act
include inter alia, providing “fishery management plans
which will achieve and maintain, on a continuing basis, the
optimum yield from each fishery,” and establishing “Regional
Fishery Management Councils” that would create, monitor,
and review these Fishery Management Plans. 16 U.S.C.
§ 1801(b)(4), (5). The Magnuson Act provides the Secretary
with fishery management authority within the exclusive eco-
nomic zone1 of the United States. See 16 U.S.C. § 1811(a).

  The Secretary carries out his management and conservation
duties through the NMFS and eight Regional Fishery Man-
agement Councils established by the Magnuson Act. 16
U.S.C. § 1852(a). The Northern Pacific Fishery Management
Council covers the states of Alaska, Washington, and Oregon,
and has authority over fisheries in the exclusive economic
zone encompassing the Arctic Ocean, Bering Sea, and the
Pacific Ocean seaward of Alaska. 16 U.S.C. § 1852(a)(1)(G).
  1
   The exclusive economic zone extends 200 nautical miles seaward from
the territorial coast. See Exclusive Economic Zone, Proclamation No.
5030, 48 Fed. Reg. 10605 (March 10, 1983).
                           YAKUTAT v. GUTIERREZ                          5307
The Council includes state and NMFS officials, appointed by
the Secretary for their expertise regarding the relevant fishery
resources. 16 U.S.C. § 1852(b).

   The Council is required to prepare Fishery Management
Plans and amendments to those plans as necessary for the
fisheries in its area. 16 U.S.C. § 1852(h)(1). The Fishery
Management Plans must contain conservation and manage-
ment measures deemed by the Council to be “necessary and
appropriate for the conservation and management of the fish-
ery,” and must be consistent with the “national standards”2
  2
   The ten national standards in 16 U.S.C. § 1851(a)(1)-(10) are:
      (1) Conservation and management measures shall prevent over-
      fishing while achieving, on a continuing basis, the optimum yield
      from each fishery for the United States fishing industry.
      (2) Conservation and management measures shall be based
      upon the best scientific information available.
      (3) To the extent practicable, an individual stock of fish shall
      be managed as a unit throughout its range, and interrelated stocks
      of fish shall be managed as a unit or in close coordination.
      (4) Conservation and management measures shall not discrimi-
      nate between residents of different States. If it becomes necessary
      to allocate or assign fishing privileges among various United
      States fishermen, such allocation shall be (A) fair and equitable
      to all such fishermen; (B) reasonably calculated to promote con-
      servation; and (C) carried out in such manner that no particular
      individual, corporation, or other entity acquires an excessive
      share of such privileges.
      (5) Conservation and management measures shall, where prac-
      ticable, consider efficiency in the utilization of fishery resources;
      except that no such measure shall have economic allocation as its
      sole purpose.
      (6) Conservation and management measures shall take into
      account and allow for variations among, and contingencies in,
      fisheries, fishery resources, and catches.
      (7) Conservation and management measures shall, where prac-
      ticable, minimize costs and avoid unnecessary duplication.
5308                      YAKUTAT v. GUTIERREZ
described in the Magnuson Act. 16 U.S.C. § 1853(a)(1)(A).
The Fishery Management Plan or its amendment must
describe the fishery, the vessels involved, the type of gear
used, the species of fish involved, and the costs of managing
the fishery; it must estimate the maximum and optimum
yields and the extent to which the yields will be harvested by
U.S. and foreign vessels; it must include measures to mini-
mize bycatch3 and bycatch mortality; and, to the extent the
measures reduce the harvest, it must allocate the restrictions
equitably among commercial, recreational and charter fishing
sectors. 16 U.S.C. § 1853(a). Any plan or amendment pre-
pared by the Council may “designate zones where, and peri-
ods when, fishing shall be limited, or shall not be permitted,
or shall be permitted only by specified types of fishing vessels
or with specific types of quantities of fishing gear.” 16 U.S.C.
§ 1853(b)(2). The plan or amendment may also “establish a
limited access system for the fishery in order to achieve opti-
mum yield” of fishery catches. 16 U.S.C. § 1853(b)(6). If the
Council develops a limited access system, it must consider,

    (8) Conservation and management measures shall, consistent
    with the conservation requirements of this Act (including the pre-
    vention of overfishing and rebuilding of overfished stocks), take
    into account the importance of fishery resources to fishing com-
    munities in order to (A) provide for the sustained participation of
    such communities, and (B) to the extent practicable, minimize
    adverse economic impacts on such communities.
    (9) Conservation and management measures shall, to the extent
    practicable, (A) minimize bycatch and (B) to the extent bycatch
    cannot be avoided, minimize the mortality of such bycatch.
      (10) Conservation and management measures shall, to the
      extent practicable, promote the safety of human life at sea.
   3
     “ ‘Bycatch’ in this context refers to the practice of discarding fish over-
board from a fishing boat when, for example, a boat catches more fish
than permitted under its quota. Discarded fish often do not survive the
trauma associated with being pulled from the depths of the ocean only to
be thrown back in.” Natural Res. Def. Council v. Evans, 316 F.3d 904, 909
n.6 (9th Cir. 2003).
                     YAKUTAT v. GUTIERREZ                  5309
inter alia, present participation, historical fishing practices,
and cultural and economic considerations. 16 U.S.C.
§ 1853(b)(6)(A)-(F).

   The Magnuson Act directs the Council to establish fishing
industry advisory panels “which shall provide information
and recommendations on, and assist in the development of,”
Fishery Management Plans and amendments. 16 U.S.C.
§ 1852(g)(3)(A). These panels shall be appointed in a manner
that provides fair representation of the fishing community and
commercial fishing interests in the area. 16 U.S.C.
§ 1852(g)(3)(B). However, all decisions made by these panels
are advisory only, as the Secretary holds ultimate authority
regarding the preparation and implementation of Fishery
Management Plans and amendments. 16 U.S.C. § 1852(g)(5).

   The Council prepares a Fishery Management Plan or an
amendment with the input of the advisory panel, and then
submits it to the Secretary for review. 16 U.S.C.
§§ 1852(h)(1), 1854(a). Upon receipt of the Fishery Manage-
ment Plan or amendment, the Secretary, through the NMFS,
reviews it to determine whether it is consistent with the provi-
sions of the Magnuson Act. 16 U.S.C. § 1854(a)(1). The
NMFS places a public notice in the Federal Register and a
comment period runs for sixty days after publication. Id.
Within thirty days of the end of the public comment period,
the Secretary must approve, disapprove, or partially approve
the Fishery Management Plan or amendment. 16 U.S.C.
§ 1854(a)(3).

   Although the Council may also propose and submit imple-
menting regulations with the Fishery Management Plan or
amendment, the Secretary must determine whether the pro-
posed regulations are consistent with both the Fishery Man-
agement Plan or amendment and the Magnuson Act prior to
the public notice and comment period. 16 U.S.C.
§ 1854(b)(1).
5310                YAKUTAT v. GUTIERREZ
  The Secretary also evaluates the consistency of the Fishery
Management Plan with six factors that must be taken into
account prior to implementing a Fishery Management Plan:

    Any fishery management plan which is prepared by
    any Council, or by the Secretary, with respect to any
    fishery, may . . . establish a limited access system for
    the fishery in order to achieve optimum yield if, in
    developing such system, the Council and the Secre-
    tary take into account . . .

    (A)   present participation in the fishery,

    (B) historical fishing practices in, and dependence
    on, the fishery,

    (C)   the economics of the fishery,

    (D) the capability of fishing vessels used in the
    fishery to engage in other fisheries,

    (E) the cultural and social framework relevant to
    the fishery and any affected fishing communities,
    and

    (F)   any other relevant considerations.

16 U.S.C. § 1853(b)(6). The Secretary evaluates proposed
regulations immediately upon receipt from the Council, and
within fifteen days of initiating this evaluation the Secretary
must either publish the regulations for a fifteen to sixty day
public comment period or provide recommendations to the
Council as to why these regulations are not consistent with the
Fishery Management Plan, the amendment, the Magnuson
Act, or applicable law. 16 U.S.C. § 1854(b)(1)(A), (B). The
Secretary must then promulgate final regulations within thirty
days of the end of the public comment period, and “shall con-
sult with the Council before making any revisions to the pro-
                         YAKUTAT v. GUTIERREZ                          5311
posed regulations.” 16 U.S.C. § 1854(b)(3). These regulations
are to be published in the Federal Register, along with “an
explanation of any differences between the proposed and final
regulations.” Id. These regulations are subject to judicial
review under the APA. 16 U.S.C. § 1855(f).

B. The Establishment of the BSAI License Limitation
Program

   In 1995, the Council approved a License Limitation Pro-
gram (“LLP”) for vessels operating in federal waters within
the BSAI area, slated to begin on January 1, 2000. 50 C.F.R.
§ 679.4 (establishing the permit system in the BSAI for
groundfish fishing). Viewed as the first step in the “Council’s
commitment to develop a comprehensive and rational man-
agement program” for Alaskan fisheries, this LLP limited the
number of available licenses to participate in the BSAI
groundfish fishery. Fisheries of the Exclusive Economic Zone
Off Alaska; License Limitation Program, 63 Fed. Reg.
52,642-43 (Oct. 1, 1998) (to be codified at 50 C.F.R. pt. 679)
(“Alaska LLP”). The Council “intended to design a program
that would efficiently manage the resources under its author-
ity, reduce bycatch, minimize waste, and improve utilization”
of the resources in the area, especially given the Council’s
concern that the domestic harvesting fleet had expanded
beyond the optimum yield (“OY”) of the fisheries in Alaska.
Id. The Council intended the LLP program to protect fisher-
men with past dependence on and recent participation in the
fisheries, but also desired to rationalize the extent of Pacific
cod fishing for more efficient resource allocation. Id.

   The LLP established eligibility criteria for fishing boats to
receive licenses to fish for groundfish or crab. See 50 C.F.R.
§ 679(k)(4) (groundfish) and (k)(5) (crab). The LLP provided
two area endorsements4 within the BSAI groundfish fishery:
   4
     “Area endorsement means (for purposes of groundfish LLP) a designa-
tion on a license that authorizes a license holder to deploy a vessel to con-
duct directed fishing for license limitation groundfish in the designated
area, subarea, or district.” 50 C.F.R. 679.2.
5312                     YAKUTAT v. GUTIERREZ
The Aleutian Islands and the Bering Sea. See 50 C.F.R.
§ 679.4(k)(4)(ii)(A), (B). The Council did not view the pro-
gram as an end-all solution to the problem of rationalizing
scarce resources. The NMFS recognized it as “an interim step
toward a more comprehensive solution to the conservation
and management problems of an open access fishery.” Alaska
LLP, 63 Fed. Reg. 52,642-43.

   The Alaskan fishing industry expressed concerns about par-
ticipants jumping from overfished/limited fisheries into other
already fully utilized fisheries, despite the introduction of the
LLP proposal.5 See Fisheries of the Exclusive Economic Zone
Off Alaska; Fishing Participation in 1999, 64 Fed. Reg.
2,870-71 (Jan. 19, 1999) (to be codified 50 C.F.R. pt. 679)
(“Alaska Fishing Participation”). To alleviate these concerns
while it considered amendments to the LLP program, the
Council notified potential license applicants that participation
in a non-salmon6 fishery in 1999 would not necessarily count
as a qualifying year under the proposed rules. Id. The Council
expressly warned that by publishing this notice it “intended to
promote public awareness that potential eligibility criteria for
future access to the affected fisheries may be developed and
to discourage new entrants into those fisheries based on eco-
nomic speculation while the Council considers further con-
trols on access to those fisheries.” Id.

C.     The Original LLP and Amendment 67

   The original LLP had not classified BSAI groundfish
licensees by their use of specific gear or their proposed har-
vest. Eventually, however, the Council refined its proposed
  5
     A number of fishery participants leveled specific concerns at crab and
pollock licensees entering into the Pacific cod fisheries as crab and pol-
lock resources dwindled.
   6
     Pacific cod falls under the “non-salmon” category, and all other fish-
eries besides salmon in the Northern Pacific Region fall under the jurisdic-
tion of the Council. See 16 U.S.C. § 1862(a).
                        YAKUTAT v. GUTIERREZ                        5313
LLP to address the issue of gear and species endorsements for
Pacific cod. See Fisheries of the Exclusive Economic Zone off
Alaska; Allocations of Pacific Cod in the Bering Sea and
Aleutian Islands Area, 61 Fed. Reg. 59,029 (Nov. 20, 1996)
(to be codified at 50 C.F.R. pt. 679) (implementing Amend-
ment 46 allocating specific allowances for total allowable
catch (“TAC”) between fixed, trawl, and jig gear) and Fish-
eries of the Exclusive Economic Zone Off Alaska; Allocation
of Pacific Cod among Vessels Using Hook-and-line or Pot
Gear in the Bering Sea and Aleutian Islands, 65 Fed. Reg.
51,553 (Aug. 24, 2000) (to be codified at 50 C.F.R. pt. 679)
(implementing Amendment 64 allocating the fixed gear per-
centage of Pacific cod TAC among hook-and-line catch pro-
cessors (freezer longline boats), hook-and-line catcher
vessels, pot gear vessels, and fixed gear vessels under 60 feet
in length).

   Due to concerns “about new participants entering the
Pacific cod fisheries and movement of Pacific cod fisherman
among the various sectors that use non-trawl gear,” the Coun-
cil also discussed whether it should add Pacific cod endorse-
ments to LLP ground fish licenses, to limit the number of new
entrants.7 Fisheries of the Exclusive Economic Zone Off
Alaska; License Limitation Program for Groundfish of the
Bering Sea and Aleutian Islands Area, 66 Fed. Reg. 49,908-
09 (Oct. 1, 2001) (proposed rule and request for comments)
(“Proposed Rule”). The Council noted concern that under its
preliminary estimates, “about 340 fixed gear catcher vessels
and 100 fixed gear catcher/processors would be allowed to
target [Pacific] cod in the BSAI under the LLP.” The Council
considered requiring potential licensees to have minimum
catches in 1996-1998 for freezer longline vessels and catcher
  7
    A LLP allows for general fishing in the BSAI groundfish fisheries, but
a Pacific cod endorsement must be attached to the LLP, which will allow
Pacific cod fishing using pot or hook-and-line gear. See The Northern
Pacific License Limitation Program, at http://www.fakr.noaa.gov/ram/
llp.htm.
5314                    YAKUTAT v. GUTIERREZ
longline vessels, and a host of qualifying year alternatives
(such as any three years between 1995-98, any two years
between 1995-98, any one year between 1995-98, etc.) with
a minimum number of landing requirements for pot gear ves-
sels. The Council also worried that a recent dearth of crab
resources in the BSAI created incentives for fishermen using
fixed gear8 to enter the BSAI Pacific cod fisheries, thereby
increasing the overfishing of fisheries and an increased
Pacific cod catch.9 Proposed Rule, 66 Fed. Reg. at 49,908.
The Council stated that it needed “to promote stability in the
BSAI fixed gear [non-trawl] cod fishery until comprehensive
rationalization is completed.” Id. The Council urged prompt
action and proposed that “a person who holds [a] LLP
groundfish license, but who has not participated in the Pacific
cod fisheries in the BSAI with non-trawl gear in the past, or
who has not participated at a level that could constitute signif-
icant dependence on those fisheries,” should be prevented
from participating in the fisheries. Id.

   The desire for prompt action resulted in the Council intro-
ducing Amendment 67 for the LLP program to establish a
license endorsement for Pacific cod. To evaluate proposed
Amendment 67, the Council analyzed a number of alterna-
  8
     Fixed gear vessels are vessels with “fishing gear comprised of lines
with hooks attached, including one or more stationary, buoyed, and
anchored lines with hooks attached.” 50 C.F.R. § 679.2. Longliners are
“stationary, buoyed, and anchored groundline with hooks attached, so as
to fish along the seabed. It does not include commercial vertical hook-and-
line or troll gear.” 50 C.F.R. § 660.302. Pot catchers use “pots” which
are “baited cages set on the ocean floor to catch fish and shellfish.”
http://www.st.nmfs.gov/st4/nop/trainingmanuals/West_Coast_Groundfish
_Observer_Program_Manual_Part2.pdf, at 5-12. Pot catcher/processors
are vessels that can process the catch “on a vessel or other platform that
floats” rather than processing the catch back on land. 50 C.F.R. § 660.302.
The specifics and distinctions are known to the Secretary, the Council, the
NMFS, and the fisherman involved in this litigation.
   9
     Besides the “depressed abundance of crab resources,” the high value
of the Pacific cod catch provided incentives for new participants to enter
the field. Proposed Rule, 66 Fed. Reg. at 49,908.
                         YAKUTAT v. GUTIERREZ                          5315
tives for licensing fixed-gear vessels10 in the Pacific cod fish-
eries. In addition, the Council also considered whether to
issue an Environmental Assessment, Regulatory Impact
Review, and Initial Regulatory Flexibility Analysis (“EA/
RIR/IRFA”) for the Pacific cod license endorsements, and
debated over which specific alternatives to include in the
report. After deciding to issue the EA/RIR/IRFA, and decid-
ing to include 1999 as one of the alternatives for qualifying
years in the report, the Council reaffirmed its December 1998
statement “that landings in 1999 and beyond will not count in
qualification for Pacific cod endorsements” under the LLP.

   Council staff furnished the EA/RIR/IRFA to the Council in
September 1999. The report included analysis of fixed gear
vessels in each of the three categories. The report evaluated
the number of qualifying freezer longline and catcher longline
vessels resulting from three different minimum catch quanti-
ties during the years 1996, 1997, and 1998. It also analyzed
pot gear vessels under different qualification standards, con-
sidering the number of qualifying vessels resulting from
requiring either one, two, or three years participation between
1995 and 1998. It further evaluated the number of qualifying
vessels resulting from minimum landing requirements
between 25,000 and 300,000 pounds.11 Upon receiving this
report, the Council expanded its prior data set and decided to
factor 1999 participation into the report it would present at its
October 1999 meeting. In addition, the Council also separated
categories for pot gear catcher/processor vessels and pot gear
catcher vessels so that Council staff could further analyze
these categories separately.

  The final EA/RIR/IRFA report to the Council contained
106 proposed alternatives (up from its original list of 23 alter-
  10
     The Council listed freezer longliners, longline catcher vessels, and pot
gear vessels as the fixed-gear vessel classes affected by Amendment 67.
  11
     Options 1, 2, and 5 considered qualifying years of 1995-1998, while
option 3 considered 1995-1997 and option 4 considered 1996-1998.
5316                    YAKUTAT v. GUTIERREZ
natives), and less than half (42) of these proposed alternatives
included 1999 participation. The Council adopted the final
EA/RIR/IRFA for proposed Amendment 67 in March 2000.
In the pot gear vessel category, the report contained 10 quali-
fying year options and 12 qualifying landing catch options.12
According to analysis provided by Council staff, the factor
that would most greatly affect the number of qualifying pot
catcher/processor vessels would be the participation years
requirement. The EA/RIR/IRFA report noted that the most
restrictive alternative for pot catcher/processors would reduce
the number of potential pot catcher/processor vessels from 67
to 4, and the most widely considered combination of alterna-
tives generally resulted in between 4 to 20 qualifying vessels.

   In addition, during the public comment period, concerned
members of the public submitted numerous public statements
to the Council urging adoption of stringent catch requirements
and standards. Several owners leveled accusations that a num-
ber of pot catcher/processor vessels made speculative land-
ings in 1999 in order to qualify for the Pacific cod
endorsement. The Council noted these concerns and included
them in its decision process regarding the adoption of Amend-
ment 67.

   In April 2000, the Council received recommendations from
its Advisory Panel and also conducted a public hearing to
gather testimony on proposed Amendment 67. The Council
also deliberated privately on the inclusion of 1999 as a quali-
fying year for the pot gear sector, but most of the Council
members advocated 1998 as a cutoff date for a number of rea-
sons. After hearing testimony, looking at the public com-
  12
    The qualification year alternatives ranged from 1995-1999, 1995-
1998, 1995-1997, 1996-1998, and 1996-1999, and varied between one,
two or three years of participation required within each alternative. The
landing requirements ranged from “a landing” (no minimum) to over
300,000 pounds during each or any of the qualifying years, or an aggre-
gate poundage during the qualifying years (between 200,000-600,000
pounds or over 600,000 pounds).
                        YAKUTAT v. GUTIERREZ                         5317
ments, reviewing the recommendations from the Advisory
Panel, analyzing the EA/RIR/IFRA from the Council staff and
discussing the alternatives in detail, the Council recom-
mended the adoption of Amendment 67. The Amendment 67
recommendation included requiring pot catcher/processor
vessels to have landed over 300,000 pounds of Pacific cod in
any two years during the 1995-1998 period in order to qualify
for a license. The Advisory Panel had also recommended
these specific requirements, but it had deliberated between
picking option 3 (two years between 1995 and 1998) and
option 7A (two years between 1996-1999), before finally
choosing option 3.13

   The Council submitted the revised EA/RIR/IRFA to the
Secretary of Commerce for review on July 31, 2000, and
detailed the Council’s preferred alternative for qualifying pot
catcher/processor vessels. It also noted the considerable testi-
mony and public concern that “any serious participant in the
P[acific] cod fishery could easily land 300,000 lb in one sea-
son, and that allowing a catcher/processor to qualify with any
less than that annual harvest level would essentially qualify a
number of vessels that participate in the P[acific] cod fishery
to supplement the income they receive from their primary
fisheries.” The Council observed that requiring two out of
four years for landing qualification would allow “for legiti-
mate, unanticipated absences from the fishery without penal-
izing serious participants.” It noted that fourteen LLP
qualified pot catch/processor vessels in the BSAI groundfish
fisheries resulted if the Secretary adopted the qualifying years
of 1995-1999, but that nine of those vessels would drop out
under the criteria adopted by the Council. The Council
  13
     The Advisory Panel debated the use of 1999 as a qualifying year. The
minority report of the panel states: “The main reason the Council routinely
stated that it may not use 1999 for recent participation requirements was
the concern that not doing so might lead to speculative landings and
increase in the number of licenses. Otherwise recent participation is pre-
ferred.”
5318                    YAKUTAT v. GUTIERREZ
remarked that these nine vessels “reported relatively few P[a-
cific] cod landings by comparison over the qualifying 1995-
98 time period, seven of which land[ed] P[acific] cod in only
one of the qualifying years if at all . . . . This indicates that
these vessels were not historically dependent on the P[acific]
cod fishery and that the majority of their income likely comes
from other fisheries.”

D.     The Final Rule

   After submission of the Council’s Amendment 67 recom-
mendation to the Secretary, the NMFS published the notice of
availability of proposed Amendment 67. Fisheries of the
Exclusive Economic Zone Off Alaska; License Limitation Pro-
gram for Groundfish of the Bering Sea and Aleutian Islands
Area, 66 Fed. Reg. 42,833 (Aug. 15, 2001) (notice of avail-
ability). It subsequently proposed Amendment 67 as a final
rule, and requested public comment. Proposed Rule, 66 Fed.
Reg. 49,908. Following public comment period, the Secretary
published the Final Rule in the Federal Register, and
explained the rule while addressing public concerns raised
during the comment period. Fisheries of the Exclusive Eco-
nomic Zone Off Alaska; License Limitation Program for
Groundfish of the Bering Sea and Aleutian Islands Area, 67
Fed. Reg. 18,129-40 (Apr. 15, 2002) (final rule) (“Final
Rule”).

   The Secretary explicitly addressed the concern in the Final
Rule that “[t]he standards used to determine eligibility for a
Pacific cod permit were not fair and equitable, in violation of
national standard 4, because different requirements were used
for different methods of catching Pacific cod.” Id. at 18,134.
The Secretary explained that “the Council, through Amend-
ment 67, was trying to achieve a level of participation that
reflected historical participation patterns for each of the sec-
tors.” Id. With respect to the pot catcher/processor sector, the
Secretary noted that this sector did not have a long and con-
sistent history and that significant variance in the composition
                         YAKUTAT v. GUTIERREZ                         5319
of qualifying vessels occurred depending on which years and
qualifying catches the Council considered. Id. “[T]he Council
chose eligibility criteria that would decrease the number of
participants . . . intend[ing] to ensure that vessels in the sector
that had historical and consistent participation based on the
Council’s analysis of the available data would be allowed to
continue to participate at a level that reflected what the Coun-
cil determined to be economic dependence.” Id.

E.     Yakutat, Inc.

   Yakutat, Inc. currently operates the F/V Blue North in the
BSAI groundfish fishery, and has operated in the area since
1994. The F/V Blue North originally operated as a freezer
longliner, but converted to a combination pot catcher/
processor and freezer longliner in December of 1996. The F/V
Blue North fished using its longliner capabilities until reach-
ing its allotted limit in May 1997, and it then utilized pot gear
for the rest of the year, landing more than 300,000 pounds of
Pacific cod in 1997. In 1998, the F/V Blue North did not fish
using pot gear, solely utilizing its longliner equipment the
entire season.14 In 1999, the F/V Blue North landed more than
300,000 pounds of Pacific cod using pot gear after reaching
its seasonal apportionment using longliner gear. Upon publi-
cation of the Final Rule, the NMFS deemed the F/V Blue
North ineligible for a pot catcher/processor Pacific cod
endorsement because its 300,000 pounds catch landing
occurred in only one of the qualifying years between 1995-
1998. Yakutat currently holds a BSAI pot catcher/processor
endorsement pending its “unavoidable circumstances” excep-
tion claim under 50 C.F.R. § 679.4(k)(9)(v)(B).15
  14
      Yakutat notes that it placed the vessel in shipyard maintenance repair
in June and July 1998. However, it did fish continuously from December
1996 until June 1998, and then resumed operations from September to
December 1998. It states that it only relied on its longliner capabilities
during 1998.
   15
      Yakutat requested that the NMFS credit it with participation in 1998,
notwithstanding that it does not otherwise qualify, based on “unavoidable
5320                     YAKUTAT v. GUTIERREZ
F.        Proceedings Below

   On May 12, 2002, Yakutat sought district court review of
the Secretary’s Final Rule. Yakutat argued that the Final Rule
violated national standards created by the Magnuson Act, was
arbitrary and capricious in violation of the APA, and denied
equal protection of the laws guaranteed by the Fifth Amend-
ment. The district court granted the Secretary’s summary
judgment motion and dismissed Yakutat’s claims.

   Yakutat appeals the district court’s judgment, claiming that
the district court erred in granting the Secretary’s summary
judgment motion, and reiterates its original claims.16 First,
Yakutat argues that the Secretary’s failure to include 1999 as
a qualifying year for pot catcher/processors violated the
Magnuson Act and the APA because the Secretary and Coun-
cil failed to articulate a justification for the exclusion. Second,
Yakutat claims that the exclusion of 1999 as a qualifying year
is unfair and inequitable, and lacks a rational basis, thereby
violating the Magnuson Act and the APA. Yakutat requests
that this Court overturn the district court’s grant of summary
judgment in favor of the Secretary.

circumstances.” 50 C.F.R. § 679.4(k)(9)(v)(B)(1)-(4) (a claimant must
show the vessel was “lost, damaged, or otherwise unable to participate in
the license limitation groundfish” fishery to receive credit for “unavoid-
able circumstances”). The NMFS denied the claim on March 27, 2003,
and Yakutat appealed to the NMFS Office of Administrative Appeals on
May 27, 2003. If successful, Yakutat will be credited with participation for
1998 and would be eligible for the Pacific cod endorsement. Neither party,
however, seeks to have the Court wait until the NMFS decides Yakutat’s
appeal to decide this issue, although a favorable decision to Yakutat
would, presumably, moot Yakutat’s claim and the F/V Blue North’s would
receive a Pacific cod pot catcher/processor endorsement.
     16
   Yakutat does not, however, appeal their equal protection claim to this
Court.
                     YAKUTAT v. GUTIERREZ                   5321
               II.   STANDARD OF REVIEW

   This Court reviews a district court’s decision to grant sum-
mary judgment de novo with all facts read in the light most
favorable to the non-moving party. Covington v. Jefferson
County, 358 F.3d 626, 641 n.22 (9th Cir. 2004). In reviewing
regulations promulgated under the Magnuson Act, we have
held that “our only function is to determine whether the Sec-
retary [of Commerce] ‘has considered the relevant factors and
articulated a rational connection between the facts found and
the choice made.’ ” Alliance Against IFQs v. Brown, 84 F.3d
343, 345 (9th Cir. 1996) (quoting Wash. Crab Producers, Inc.
v. Mosbacher, 924 F.2d 1438, 1440-41) (9th Cir. 1990)). “We
determine only if the Secretary acted in an arbitrary and capri-
cious manner in promulgating such regulations.” Alliance
Against IFQs, 84 F.3d at 345. Similarly, when reviewing
administrative actions taken under the APA, the panel may
reverse the agency action only if the action is arbitrary, capri-
cious, an abuse of discretion, or otherwise contrary to law.
See 5 U.S.C. § 706(2); Lands Council v. Powell, 379 F.3d
738, 743 (9th Cir. 2004), amended by 395 F.3d 1019 (9th Cir.
2005).

                     III.   DISCUSSION

   Yakutat makes two claims on appeal: First, Yakutat argues
that the Secretary’s failure to include 1999 as a qualifying
year for pot catcher/processors is arbitrary and capricious, in
violation of both the Magnuson Act and the APA, because the
Secretary and Council failed to articulate a justification for
the exclusion. 5 U.S.C. § 706(2)(A); 16 U.S.C. § 1853(b)(6).
Second, Yakutat claims the exclusion of 1999 as a qualifying
year is unfair and inequitable in violation of the Magnuson
Act, and lacks a rational basis, in violation of the APA. 5
U.S.C. § 706(2)(A); 16 U.S.C. § 1851(a)(4). We review each
in turn.
5322                 YAKUTAT v. GUTIERREZ
A.     The Final Rule Was Not Arbitrary and Capricious

   Yakutat claims that the Council and the Secretary (through
NMFS) must articulate a rational connection between the
facts found and the Final Rule. Yakutat alleges that this obli-
gation is expressed in National Standard 4 of the Magnuson
Act. National Standard 4 reads:

     (4) Conservation and management measures shall
     not discriminate between residents of different
     States. If it becomes necessary to allocate or assign
     fishing privileges among various United States fish-
     ermen, such allocation shall be (A) fair and equitable
     to all such fishermen; (B) reasonably calculated to
     promote conservation; and (C) carried out in such
     manner that no particular individual, corporation, or
     other entity acquires an excessive share of such priv-
     ileges.

16 U.S.C. § 1851(a)(4).

   Yakutat argues that failure to comply with National Stan-
dard 4 or to articulate a motive for a particular allocation vio-
lates the Magnuson Act. Yakutat also argues that the
Secretary’s actions are arbitrary and capricious because he has
not supplied a rational connection between the facts and the
Final Rule.

   [1] The record demonstrates the Secretary’s concern “to
conserve and manage the Pacific cod resources” and “stabilize
fully utilized Pacific cod resources” being harvested in the
BSAI. Final Rule, 67 Fed. Reg. at 18,129. The Secretary also
noted concern to protect fishermen with significant long-term
investments and long catch histories in the pot catcher/
processor sector. Id. at 18,130. The Secretary and Council
fully evaluated all of the alternatives available to them, which
included numerous alternatives that included 1999 as a quali-
fying year. The Council produced the final EA/RIR/IFRA,
                     YAKUTAT v. GUTIERREZ                  5323
which specifically included analysis of 42 out of 106 alterna-
tives with 1999 as a qualifying year for pot catcher/
processors. Based on the data before the Council, it chose to
not include 1999 as a qualifying year because those boats that
dropped out when 1999 was not included “were not histori-
cally dependent on the Pacific cod fishery and [ ] the majority
of their income likely [came] from other fisheries.” In accor-
dance with public testimony, industry experience, and data
analysis, the Council decision established a standard for mea-
suring historical dependence, and drew a rational line. The
Secretary, utilizing the same data and reports provided by the
Council, adopted the Council’s recommendation. The record
clearly provides a rational basis on which the Secretary based
his decision.

   [2] Agency actions may also be found to be arbitrary and
capricious “if the agency has relied on factors which Congress
had not intended it to consider, entirely failed to consider an
important aspect of the problem, offered an explanation for its
decision that runs counter to evidence before the agency, or
is so implausible that it could not be ascribed to a difference
in view or the product of the agency’s expertise.” Motor Vehi-
cle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S.
29, 43 (1983). See also 5 U.S.C. § 706(2); Foss v. Nat’l
Marine Fisheries Serv., 161 F.3d 584, 590 (9th Cir. 1998)
(rejecting an arbitrary and capricious claim against the NMFS
because the NMFS provided rational reasons for the action
taken). “Controlling precedent requires that a plan not be
deemed arbitrary and capricious, ‘even though there may be
some discriminatory impact,’ if the regulations ‘are tailored to
solve a gear conflict problem and to promote the conservation
of’ ” the fish in question. Alliance Against IFQs, 84 F.3d at
350 (quoting Alaska Factory Trawler Ass’n v. Baldridge, 831
F.2d 1456, 1460 (9th Cir. 1987)). As long as the Secretary
considered the fishermen’s interests, and “considered the rele-
vant factors and articulated a rational connection between the
facts found and the choice made,” the Secretary’s decision
will not lack a rational basis. Wash. Crab Producers, Inc., 924
5324                   YAKUTAT v. GUTIERREZ
F.2d at 1441. See also Alliance Against IFQs, 84 F.3d at 350.
We conclude that the Secretary has not run afoul of these con-
siderations.

   [3] First, neither the Secretary, nor the Council, relied on
factors that Congress did not intend the agency to consider.
The Secretary must take into account six factors for imple-
menting any Fishery Management Plan or amendments to a
Fishery Management Plan.17 See 16 U.S.C. § 1853(b)(6); Alli-
ance Against IFQs, 84 F.3d at 346. The Council explicitly
looked at all of these factors, including historical fishing prac-
tices and dependence on the fishery, economics of the fishery,
capability of fishing vessels to engage in other fisheries, other
relevant considerations, and also analyzed present participa-
tion in the fishery. The only factor not explicitly examined in
the record is the cultural and social framework relevant to the
fishery. However, this is not fatal to the Secretary and Coun-
cil’s decision. See Alliance Against IFQs, 84 F.3d at 347 (stat-
ing that Congress left the Secretary some room by not
defining such terms as “present participation” and determin-
ing that each factor is “one of many factors which the Council
and Secretary must ‘take into account’ ”).

   [4] Second, 16 U.S.C. § 1851(a) requires any Fishery Man-
agement Plan to comply with ten national standards.18 The
Secretary’s comments in the Final Rule explicitly respond to
public comments regarding alleged violations of National
Standards 1, 2, 3, 4 (twice), 5, 6, 7, 8, 9, and 10. See Final
Rule, 67 Fed. Reg. at 18,133-136. The Secretary’s response to
these public comments shows that he considered all of these
national standards in analyzing and constructing the Final
Rule. Id. There is no evidence that the Secretary relied on fac-
tors Congress did not intend, and it is clear that the Secretary
and Council made every effort to comply with all of the
options required by Congress.
  17
    See supra at 5310.
  18
    See supra at 5307-08 n.2.
                     YAKUTAT v. GUTIERREZ                  5325
   [5] Third, the Secretary did not fail to consider an impor-
tant aspect of the agency action because he analyzed the
Council recommendation and independently considered
including 1999 as a qualifying year. See Motor Vehicle Mfrs.
Ass’n, 463 U.S. at 43. The inclusion of 1999 was one of many
factors considered by the Secretary, as well as by the Council,
and both considered including 1999 as a qualifying year
before choosing to emphasize issues implicating other factors
more relevant to the problem statement and overall goal of the
FMP.

   [6] Finally, the Secretary neither offered an explanation for
his decision that runs counter to the evidence, nor acted in a
manner that could not be ascribed to agency expertise. The
Secretary specifically responded to public comments about
the decision in the Federal Register, and explained the ratio-
nale behind treating pot catcher/processor vessels differently
than other vessels. Final Rule, 67 Fed. Reg. at 18,134. In
addition, the Council, with its expertise and industry experi-
ence, deliberated over the Amendment for over 45 hours,
heard public testimony, received public comments, and read
staff reports and analysis prior to making its recommendation
to the Secretary. The Secretary analyzed these same reports,
received public comments, and responded publically to those
comments in making his decision. There is nothing in the evi-
dence that suggests that the Secretary, or the Council, acted
in manner that could not be ascribed to agency expertise.

B.   The Final Rule Is Neither Unfair or Inequitable

   Yakutat argues that the exclusion of 1999 from the pot
catcher/processor vessel criteria is unfair and inequitable
because it violates the Magnuson Act by not taking recent
participation into account as required by 16 U.S.C.
§ 1853(b)(6), and because it violates National Standard 4, 16
U.S.C. § 1851(a)(4). Specifically, Yakutat asserts that the
Final Rule does not comply with the requirement that fishing
allocations be “fair and equitable” because the endorsement
5326                 YAKUTAT v. GUTIERREZ
requirements for pot catcher/processors do not extend to
include participation in 1999. See 16 U.S.C. § 1851(a)(4) (“If
it becomes necessary to allocate or assign fishing privileges
among various United States fishermen, such allocation shall
be (A) fair and equitable to all such fishermen . . . .”).

  1.   The Secretary Took Present Participation Into Account

   Yakutat argues that by not including 1999 as one of the
qualifying years in the Final Rule, the NMFS and the Secre-
tary violated 16 U.S.C. § 1853(b) because “present participa-
tion” is thereby not included in the Final Rule. The statute
reads: “Any [Fishery Management Plan] which is prepared by
any Council, or by the Secretary, with respect to any fishery,
may . . . establish a limited access system for the fishery in
order to achieve Optimum Yield if, in developing such a sys-
tem, the Council and the Secretary take into account (A) pres-
ent participation in the fishery, [and] (B) historical fishing
practices in, and dependence on, the fishery . . .” Id. Aside
from these factors, there are four other factors that must be
considered, including the economics of the fishery, the cul-
tural and social framework relevant to the fishery, the capabil-
ity of fishing vessels used in the fishery to engage in other
fisheries, and “other relevant considerations.” Id.

   We previously dealt with similar claims in Alliance Against
IFQs v. Brown, 84 F.3d 343. In Alliance Against IFQs, the
NMFS implemented regulations for a Fishery Management
Plan regarding sablefish and Pacific halibut, assigning quota
shares based on participation in landings in 1984-90. NMFS
implemented the Final Rule in 1993, and the plaintiffs, a num-
ber of concerned fishermen, argued that the Final Rule vio-
lated the “present participation” requirement of the Magnuson
Act by not taking into account participation in fishing during
1991-93. Id. at 346. We concluded that the Secretary had
good reason for not including 1991-93 in the qualifying years
for a rule issued in 1993: the industry knew that a rule was
under consideration and recent fishing history might have
                     YAKUTAT v. GUTIERREZ                  5327
skewed the data. Id. at 346-47. As we explained: “[I]f partici-
pation in the fishery while the rule was under consideration
had been considered, then people would have fished and
invested in boats in order to obtain quota shares, even though
that would have exacerbated overcapacity and made no eco-
nomic sense independently of the regulatory benefit.” Id. at
346. We held that we could not “characterize use of a 1988
through 1990 period as so far from ‘present participation’
when the regulation was promulgated in 1993 as to be ‘arbi-
trary and capricious.’ ” Id. at 348 (citing Wash. Crab Produc-
ers, Inc., 924 F.2d at 1441).

   In the instant case, the Council noted a similar concern
regarding “present participation” while it debated the specif-
ics of the Final Rule to present to the Secretary. The Council
gave notice that 1999 might not qualify in order “to discour-
age new entrants into those fisheries based on economic spec-
ulation while the Council considers further controls on access
to those fisheries.” Alaska Fishing Participation, 64 Fed. Reg.
at 2,870. These concerns were not imagined. The data showed
a jump in participation by pot catcher/processor vessels dur-
ing 1999 from crabbing to Pacific cod fishing. Nevertheless,
the Council did not reject 1999 out of hand, but still consid-
ered whether 1999 should be a qualifying year. Alaska Fish-
ing Participation, 64 Fed. Reg. at 2,870. The Council actually
considered 106 alternatives, of which 42 included 1999 as a
qualifying year. Even when the Council submitted its pre-
ferred alternative, which did not include 1999 as a qualifying
year, the Council advised the Secretary of other options,
which included proposals to make 1999 a qualifying year. In
the end, the Secretary adopted the Council’s recommenda-
tions, published the Final Rule and responded to comments
regarding the “different requirements used for different meth-
ods of catching Pacific cod.” Final Rule, 67 Fed. Reg. at
18,134.

  [7] Present participation is only one of six factors that must
be taken into account when promulgating a new rule for Fish-
5328                      YAKUTAT v. GUTIERREZ
ery Management Plans. Alliance Against IFQs, 84 F.3d at 347
(“Congress left the Secretary some room for the exercise of
discretion, by not defining ‘present participation,’ and by list-
ing it as only one of many factors which the Council and the
Secretary must ‘take into account.’ ” (emphasis added)). The
Secretary exercised the discretion granted him in the Act by
concluding that a cut-off date was essential for the Final
Rule’s treatment of pot catcher/processor vessels. The Secre-
tary’s decision to reject the most recent year in favor of a
cumulation of the other five factors that also must be consid-
ered, is reasonable and consistent with our precedent. Alliance
Against IFQs, 84 F.3d at 348. We conclude that the Secretary
had a rational basis for not allowing “present participation” in
the form of including 1999 to take precedence over other rele-
vant factors under consideration in crafting the FMP amend-
ment.

  2.    The Final Rule Does Not Violate National Standard 4

   [8] Yakutat argues that not including 1999 in the FMP as
a qualifying year is unfair and inequitable in contravention of
National Standard 4. National Standard 4 provides: “Conser-
vation and management measures shall not discriminate
between residents of different States. If it becomes necessary
to allocate or assign fishing privileges among various United
States fishermen, such allocation shall be (A) fair and equita-
ble to all such fishermen; (B) reasonably calculated to pro-
mote conservation; and (C) carried out in such a manner that
no particular individual, corporation, or other entity acquires
an excessive share of such privileges.” 16 U.S.C.
§ 1851(a)(4). See also 50 C.F.R. § 600.325(c)(3)(i).19 In Alli-
  19
     The NMFS guidelines for National Standard 4 state: “The motive for
making a particular allocation should be justified in terms of the objectives
of the FMP; otherwise the disadvantaged user groups or individuals would
suffer without cause.” 50 C.F.R. § 600.325(c)(3)(i)(A). Accord 50 C.F.R.
§ 600.325(c)(3)(i)(B) (“An allocation of fishing privileges may impose a
hardship on one group if it is outweighed by the total benefits received by
another group or groups. An allocation need not preserve the status quo
in the fishery to qualify as “fair and equitable,” if a restructuring of fishing
privileges would maximize overall benefits.”).
                      YAKUTAT v. GUTIERREZ                    5329
ance Against IFQs, we noted that there is tension “between
fairness among all fishermen, preventing overfishing, promot-
ing efficiency, and avoiding unnecessary duplication, [which]
necessarily requires that each goal be sacrificed to some
extent to meet[ ] the others.” Alliance Against IFQs, 84 F.3d
at 349. “The Secretary is allowed, under this authority, to sac-
rifice the interests of some groups of fishermen, for the bene-
fit as the Secretary sees it of the fishery as a whole.” Id. at 350
(citing Alaska Factory Trawler, 831 F.2d at 1460).

   Yakutat argues that the FMP amendment qualified two
boats that have clearly abandoned the fishing industry, while
it excludes the F/V Blue North, thereby demonstrating the
unfairness of the qualifying criteria. Yakutat contends that the
Council should have used base years 1996-99 as qualifying
years, which would include the F/V Blue North, and preclude
the qualification of other boats that have qualified for the
Pacific cod endorsement under the current regime.

   The Secretary and the Council addressed directly the issues
raised by Yakutat, and examined the use of 1999 as a qualify-
ing year for pot catcher/processors. The Council explained
that it did not include 1999 in its final recommendation “to
ensure that vessels in the sector that had historical and consis-
tent participation based on the Council’s analysis of available
data would be allowed to continue to participate at a level that
reflected what the Council determined to be economic depen-
dence.” Final Rule, 67 Fed. Reg. at 18,134.

   [9] Congress requires the Secretary to exercise discretion
and judgment in weighing the national standards in 16 U.S.C.
§ 1851, and the Secretary need only provide “a reason for
doing that which was consistent with the statutory standards.”
Alliance Against IFQs, 84 F.3d at 350. The Secretary, through
the Council, drafted a problem statement in June 1999 stating
his intent to remedy problems relating to the protection of
dependent fishermen and promotion of stability and rational-
ization of a fully utilized resource. This statement noted:
5330                  YAKUTAT v. GUTIERREZ
“Longline and pot fishermen who have made significant long-
term investments, have long catch histories and are signifi-
cantly dependent on the BSAI cod fisheries need protection
from others who have little or limited history and wish to
increase their participation in the fishery.” Fisheries of the
Exclusive Economic Zone Off Alaska; Allocation of Pacific
Cod Among Vessels Using Hook-and-line or Pot Gear in the
Bering Sea and Aleutian Islands, 65 Fed. Reg. 51,554 (Aug.
24, 2000). The Council analyzed the individual catch histories
and reliance upon the Pacific cod fisheries utilizing specific
gear assignments and landing quantities, ultimately agreeing
on a “break even” point for economic dependence and send-
ing its recommendation to the Secretary with the EA/
RIR/IFRA.

   The Council thoroughly investigated the inclusion of 1999
as a qualifying year for pot catcher/processor vessels, but con-
cluded that inclusion would not benefit those with significant
historical dependence on the Pacific cod industry. The Coun-
cil found that “under the Council’s preferred alternative,
approximately 9 vessels that landed P[acific] cod in the BSAI
in 1995-99 would no longer be allowed in the fishery. . . . The
9 vessels that drop out reported relatively few P[acific] cod
landings by comparison over the qualifying 1995-98 time
period, seven of which landed P[acific] cod in only one of the
qualifying years if at all. . . . This indicates that these vessels
were not historically dependent on the P[acific] cod fishery
and that the majority of their income likely comes from other
fisheries.”

   [10] Yakutat argues that the Council’s lack of serious delib-
eration to include 1999 as a qualifying year tainted the deci-
sion, but Yakutat must demonstrate something more than the
fact that the Secretary allegedly did not give the decision the
consideration Yakutat would have liked. See Alaska Factory
Trawler, 831 F.2d at 1460 (“In order for a court to overturn
a Secretary’s decision, it must be shown that alleged irregu-
larities . . . affected such decision.” (emphasis added)). There-
                         YAKUTAT v. GUTIERREZ                          5331
fore, in order to overturn a decision, plaintiffs must
demonstrate irregularities in the Secretary’s actions or show
that the Secretary followed incorrect procedures. Id. The
record does not support Yakutat’s claims. The Council pro-
vided the Secretary with the EA/RIR/IFRA and its recommen-
dations from the Council, and the Secretary viewed all 106
proposed alternatives prior to making his decision. The Secre-
tary possessed the entire record while making his decision,
and this record demonstrated that the Council’s proposed
alternative for Amendment 67 would achieve the goal of pro-
tecting fishermen with significant long-term investments and
long catch histories.

   [11] The Secretary’s decision directly correlates with the
Council-issued statement in 1999 announcing the develop-
ment of the FMP amendment.20 Since both the Council and
the Secretary considered both historical dependence and con-
sistent participation in the industry while constructing the
FMP amendment, we cannot find the result unfair and inequi-
table. The Council and Secretary analyzed the 106 alterna-
tives for pot catcher/processors, and ultimately decided that
including 1999 as a qualifying year would not reflect histori-
cal and consistent participation or economic dependence.
Consistent with his responsibility to preserve the BSAI
fishery, the Secretary properly took into account
“[o]vercapitalization, excess harvest capacity, and economic
waste in a fishery” in order to conserve and maintain fishing
levels without hurting long-time participants. Final Rule, 67
Fed. Reg. at 18,135.
  20
     “The Council intends to address whether and how to further limit
access to the non-salmon fisheries under its authority. . . . [and] the Coun-
cil [is] to recommend to NMFS, by July 1, 1999, conservation and man-
agement measures to prevent Bering Sea pollock fishing operations from
exceeding in the aggregate the traditional harvest levels of those fishing
operations. . . . This document is intended to discourage speculative entry
into the non-salmon fisheries while potential management regimes [such
as amendment 67] to further control access to those fisheries are discussed
and possibly developed by the Council.” Alaska Fishing Participation, 64
Fed. Reg. at 2,871.
5332                 YAKUTAT v. GUTIERREZ
   Ultimately, the Secretary had to draw a line because of the
overall number of pot catcher/processors and the number of
vessels that would qualify based on the various criteria con-
sidered. Unlike the long and consistent history of fishing by
the hook-and-line and pot gear vessels, pot catcher/processors
had only a relatively recent history, with a number of boats
jumping in and out of the fishery. Therefore, the Secretary
and Council drew a line based on all the relevant information
and alternatives available at the time, and they offered a ratio-
nal reason for this line in their response to public comments.
See Final Rule, 67 Fed. Reg. at 18,135. Basing his conclu-
sions on the EA/RIR/IFRA which laid out all of the viable
alternatives for pot catcher/processors, the Secretary made a
rational decision to limit the number of newer participants and
draw a line for qualifying years.

    [12] When the administrative agency has provided relevant
data supporting its decision, we owe deference to the agency’s
line-drawing. See Natural Res. Def. Council v. EPA, 966 F.2d
1292, 1306 (9th Cir. 1992) (“Without data supporting the
[agency action], we owe no deference to EPA’s line-drawing.
We thus hold that EPA’s [action] is arbitrary and capricious
. . . .”). As such, not including 1999 as a qualifying year based
on all of the relevant analysis and record available is neither
unfair or inequitable, nor is it arbitrary and capricious. See
Leather Indus. of Am., Inc. v. EPA, 40 F.3d 392, 409 (D.C.
Cir. 1994) (“Where the agency’s line-drawing does not appear
irrational and the [plaintiff] has not shown that the conse-
quences of the line-drawing are in any respect dire . . . we will
leave that line drawing to the agency’s discretion.”).

   [13] The Secretary placed a higher premium on historical
participation and significant dependence, instead of focusing
solely on present participation. The Secretary determined that
by limiting entry of newer fishing vessels while assuring con-
tinued participation of historically dependent fishermen, the
FMP amendment would conserve the fishery by reducing
overcapitalization. Final Rule, 67 Fed. Reg. at 18,129, 18,134.
                    YAKUTAT v. GUTIERREZ                  5333
The record provides a rational basis for the Secretary’s deci-
sion, and the Final Rule did not violate National Standard 4.

                    IV.   CONCLUSION

   The Secretary’s Final Rule for the BSAI FMP does not vio-
late the Magnuson Act or the Administrative Procedure Act.
The Final Rule is neither arbitrary and capricious, nor unfair
and inequitable. We therefore affirm the ruling of the district
court.

  AFFIRMED.